United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40144
                       Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MANUELA DELAROSA CIVIL, also known as
Manuela Delarosa Martinez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Eastern District of Texas
                     USDC No. 1:03-CR-141-1
                      --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Manuela Delarosa Civil (Civil) appeals the sentence imposed

upon her guilty plea to distribution of less than 50 grams of

methamphetamine (meth), in violation of 21 U.S.C. § 841(a)(1).

Civil contends that the district court erred by finding that she

was not entitled to a minor role adjustment in her Sentencing

Guideline offense level pursuant to U.S.S.G. § 3B1.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-40144
                                - 2 -

     Civil’s contention lacks merit because the unrefuted

evidence shows that she was a key participant in the drug-

trafficking transaction for which she was convicted.    First,

after Civil received the meth without having to pay for it in

advance, she stored it until she could sell and deliver it.      She

sought out a female customer who would take the meth into the

federal prison where her codefendant was incarcerated.    When an

undercover agent (UC) telephoned her, Civil readily seized the

opportunity to deal with her.   Civil then negotiated the price

for the meth and the time and place for the delivery.    Civil

personally delivered the meth to the customer, accepting $2,000

in payment for it.   Civil then coached the UC on how to smuggle

the meth into the prison.   Finally, Civil admitted that she had

intended to wire the proceeds to the supplier.

     Civil argues that she is entitled to the role adjustment

because she was a minor participant in the global offense of drug

distribution in the federal prison.   Civil argues that the

district court’s ruling was inconsistent with its penalizing her

two levels for the global conspiracy of bringing drugs into the

prison, pursuant to U.S.S.G. § 2D1.1(b)(3).

     This lacks merit because the upward adjustment was based on

the evidence that the meth that Civil distributed as charged in

Count II was intended to be smuggled into the prison.    A

defendant is not entitled to the minor-participant adjustment if

her sentence is based solely on activity in which she was
                          No. 04-40144
                              - 3 -

personally involved, even if her involvement in a larger

conspiracy was minor or minimal.   United States v. Garcia,

242 F.3d 593, 598-99, (5th Cir. 2001).   Accordingly, the district

court’s finding that Civil was not a minor participant is not

clearly erroneous.

     AFFIRMED.